DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 08/15/2022 with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn.
However, upon further consideration of the amended claims, a new ground(s) of rejection is made in view of newly found prior art reference(s) SHORE et al., US 20200217830, and previously disclosed prior art reference(s) HEARST, PESHLOV, COUTURE, ANDERSON, SIBLEY, and HONG. Grounds for rejection in view of amended claims are provided below.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 9, and 20 are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 08/15/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over HEARST, US 20200242749, herein further known as Hearst, in view of PESHLOV et al., US 20200193589, herein further known as Peshlov, further in view of SHORE et al., US 20200217830, herein further known as Shore.
Regarding claim 1, Hearst discloses a method implemented by one or more processors (paragraph [0034]), the method comprising: obtaining vision data (paragraph [0007], input images) generated by one or more vision components (paragraph [0007-0009], camera), the vision data capturing at least a portion of an agricultural field (paragraph [paragraph [0007-0009], and claim 1), and the vision data (paragraph [0007], input images) being obtained prior (paragraph [0038], [0043], [0051], raw input image and image initial values) to generating a local mapping of the agricultural field (paragraphs [0036], [0064], [0067-0068], [0072-0073], wherein processing and output images of individual research plots which are accurately cropped, centered, and orthorectified, minimizing geometric and radiometric distortion or row-offset errors are interpreted as the local mapping of the agricultural field); analyzing the vision data (paragraphs [0029-0030], [0036-0053]) to identify an agricultural plot included in at least the portion of the agricultural field captured by the vision data (paragraph [0056-0057]), the agricultural plot including a plurality of rows (paragraph [0056]), and the agricultural plot being associated with a crop (paragraphs [0036], [0056], [0074], wherein phenotyping is interpreted as identification of at least an agricultural crop (e.g. phenotype for crops, phenotype related to yield)); obtaining GPS data generated by one or more GPS sensors (paragraph [0039]), the GPS data capturing a plurality of GPS coordinates (paragraph [0039], GPS coordinates) corresponding to the agricultural field (paragraph [0056]); generating the local mapping (paragraphs [0036], [0064], [0067-0068], [0072-0073]); and subsequent to generating the local mapping (paragraphs [0036], [0064], [0067-0068], [0072-0073]): utilizing the local mapping in performance of one or more agricultural operations (paragraph [0036] , and paragraphs [0073-0074]).
However, Hearst does not explicitly state automatically assigning, based on analyzing the vision data and based on a naming schema, a corresponding semantic identifier to at least the agricultural plot and each of the plurality of rows included in the agricultural plot wherein the corresponding semantic identifier that is assigned to the agricultural plot comprises at least an indication of the crop that associated with the agricultural plot, and wherein the corresponding semantic identifier that is assigned to each of the plurality of rows included in the agricultural plot comprises at least a corresponding row identifier for a corresponding one of the plurality of rows included in the agricultural plot the GPS data and each of the plurality of rows for the agricultural plot included in the agricultural field, and including at least the corresponding semantic identifier assigned to the agricultural plot and each of the plurality of rows included in the agricultural plot.
Peshlov teaches automatically assigning (paragraph [0079]), based on analyzing the vision data (paragraph [0003]) and based on a naming schema (paragraphs [0052], identification data, paragraph [0087], named sets of data, [0147], [0188], [0192-0195]), an identifier to at least the agricultural plot (paragraph [0146], and claim 1) wherein the corresponding semantic identifier that is assigned to the agricultural plot comprises at least an indication of the crop that associated with the agricultural plot (paragraphs [0052], identification data, paragraph [0087], named sets of data, [0147], [0188], [0192-0195]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including automatically assigning, based on analyzing the vision data, an identifier to at least the agricultural plot wherein the corresponding semantic identifier that is assigned to the agricultural plot comprises at least an indication of the crop that associated with the agricultural plot as taught by Peshlov.
One would be motivated to modify Hearst in view of  Peshlov for the reasons stated in Peshlov paragraph [0005], a robust system to accurately and simultaneously detect and classify lodging, bare soil and weeds in an automated manner.  Furthermore, the robust system uses computer-implemented methods with relatively inexpensive imaging sensors for a cost effective solution in commercial operations or multiple fields.
Additionally, the claimed invention is merely a combination of known elements in paragraph [0003] of computer-implemented analysis of digital images, and computer-implemented interpretation and analysis of digital images of agricultural fields, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
In addition to Hearst disclosing the agricultural plot being associated with a crop (Hearst paragraphs [0036], [0056], [0074]) Peshlov teaches the agricultural plot being associated with a crop (Peshlov paragraph [0052])
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including the agricultural plot being associated with a crop as taught by Peshlov.
One would be motivated to modify Hearst in view of  Peshlov for the reasons stated in Peshlov paragraph [0005], a robust system to accurately and simultaneously detect and classify lodging, bare soil and weeds in an automated manner.  Furthermore, the robust system uses computer-implemented methods with relatively inexpensive imaging sensors for a cost effective solution in commercial operations or multiple fields.
Additionally, the claimed invention is merely a combination of known elements in paragraph [0003] of computer-implemented analysis of digital images, and computer-implemented interpretation and analysis of digital images of agricultural fields, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Shore teaches automatically assigning (paragraph [0001], autonomous crop monitoring), based on analyzing the vision data (paragraph [0056]) and a corresponding semantic identifier (paragraph [0121] identification (ordinal number)) to each of the plurality of rows included in the agricultural plot (paragraph [0121]), and wherein the corresponding semantic identifier that is assigned to each of the plurality of rows included in the agricultural plot comprises at least a corresponding row identifier for a corresponding one of the plurality of rows included in the agricultural plot (paragraphs [0022], count rows of crop plants to identify a row, [0047], count rows that are crossed to determine a crop row in which an image was acquired, [0121]), and the GPS data and each of the plurality of rows for the agricultural plot included in the agricultural field (paragraph [0121], a GPS or other navigation signal may be utilized to determine a position along the row, (therefore a GPS signal is capable to identify each of the rows)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including automatically assigning, based on analyzing the vision data and a corresponding semantic identifier to each of the plurality of rows included in the agricultural plot, and wherein the corresponding semantic identifier that is assigned to each of the plurality of rows included in the agricultural plot comprises at least a corresponding row identifier for a corresponding one of the plurality of rows included in the agricultural plot, and the GPS data and each of the plurality of rows for the agricultural plot included in the agricultural field as taught by Shore.
One would be motivated to modify Hearst in view of  Shore for the reasons stated in Shore paragraph [0002], a more robust mechanism to scout or monitor the whole field, and replace human scouts, typically on foot, and capable to scout only a small part, e.g., 5% at most, of the field, wherein treatment is based on the assumption that an infestation in part of the field is likely present in the entire field thereby improving the treatment process.
Additionally, the claimed invention is merely a combination of known elements of a system and method for autonomous crop monitoring, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hearst, Peshlov, and Shore, in view of COUTURE et al., US 20210102907, herein further known as Couture.
Regarding claim 2, the combination of Hearst, Peshlov, and Shore, disclose all elements of claim 1 above.
However, the method of Hearst does not explicitly state generating the local mapping further comprises: associating a given portion of the GPS data with a given row, of the plurality of rows.
The method of Couture teaches associating a given portion of the GPS data with a given row, of the plurality of rows (at least claim 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including associating a given portion of the GPS data with a given row, of the plurality of rows as taught by Couture.
One would be motivated to modify Hearst in view of Couture for the reasons stated in Couture paragraph [0005], to make farm management decisions that can maximize overall returns.  Furthermore, the GPS data provides specific and accurate data for a number of the key areas of environment, soil, plants or the final crops, across a wide variety of different crops.
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigation and imaging algorithms, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Hearst, Peshlov, and Shore, disclose all elements of claim 1 above.
However, the method of Hearst does not explicitly state obtaining additional vision data generated by one or more additional vision components.
The method of Couture teaches obtaining additional vision data (paragraph [0161], scanning apparatus) generated by one or more additional vision components (paragraph [0161], multiple imaging scanners).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including obtaining additional vision data generated by one or more additional vision components as taught by Couture.
One would be motivated to modify Hearst in view of Couture for the reasons stated in Couture paragraph [0005], to make farm management decisions that can maximize overall returns.  Furthermore, the additional vision data provides specific and accurate data for a number of the key areas of environment, soil, plants or the final crops, across a wide variety of different crops.
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigation and imaging algorithms, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Hearst, Peshlov, Shore, and Couture disclose all elements of claim 3 above.
Hearst discloses further a method wherein the vision components are associated with a vehicle (at least paragraph, [0029], drone) that is operated according to a robotic control policy (at least paragraph, [0029], see also at least FIG. 1).
Regarding claim 5, the combination of Hearst, Peshlov, and Shore, disclose all elements of claim 1 above.
However, the method of Hearst does not explicitly state obtaining driving data generated during an episode of locomotion of a vehicle traversing through the agricultural field; and validating the local mapping between the GPS data and each of the plurality of rows based on the driving data generated during the episode of locomotion of the vehicle through the agricultural field.
Couture teaches a method comprising: obtaining driving data (paragraph [0153], autonomous or guided, (wherein all autonomous or guided vehicles must receive driving data) and paragraph [0222], drive directions) generated during an episode of locomotion (paragraph [0153], self-propelled) of a vehicle (paragraph [0153], conveyance 108, tractor, truck, or motorized cart) traversing (paragraph [0221], step 1248) through the agricultural field (paragraph [0005]), AND paragraph [0221], rows of plants in said blocks); and validating (paragraph [0221], correlating) the local mapping (paragraph [0221], GPS coordinate of a point on the schematic map) between the GPS data (paragraph [0221], one or more GPS coordinates) and each of the plurality of rows (paragraph [0221], scanned including a distance between rows of plants) based on the driving data (paragraph [0222], drive directions) generated during the episode of locomotion of the vehicle (paragraph [0221], movement or conveyance of a vehicle) through the agricultural field (paragraph [0223]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including obtaining driving data generated during an episode of locomotion of a vehicle traversing through the agricultural field; and validating the local mapping between the GPS data and each of the plurality of rows based on the driving data generated during the episode of locomotion of the vehicle through the agricultural field as taught by Couture.
One would be motivated to modify Hearst in view of Couture for the reasons stated in Couture paragraph [0005], to make farm management decisions that can maximize overall returns.  Furthermore, the additional driving data provides specific and accurate data for a number of the key areas of environment, soil, plants or the final crops, across a wide variety of different crops.
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigation and imaging algorithms, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 6, and 7, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hearst, Peshlov, Shore, and Couture, in view of ANDERSON, US 20190204095, herein further known as Anderson.
Regarding claim 6, the combination of Hearst, Peshlov, Shore, and Couture disclose all elements of claim 5 above.
Hearst discloses updating the local mapping for the given row (claims 11-13, 16, and 17,  updating object space center point).
However, Hearst does not explicitly state validating the local mapping between the GPS data and each of the plurality of rows based on the driving data comprises: obtaining additional GPS data generated, by one or more additional GPS sensors associated with the vehicle, during the episode of locomotion, the additional GPS data capturing additional GPS coordinates corresponding to the agricultural field; accessing the local mapping between the GPS data and each of the plurality of rows for agricultural plot; comparing the GPS data associated with each of the plurality of rows traversed during the episode of locomotion to a corresponding portion of the additional GPS data; determining, based on the comparing, whether a difference between the GPS data and the corresponding portion of the additional GPS data satisfies a threshold; and in response to determining the difference fails to satisfy the threshold for a given row.
The method of Couture teaches validating the local mapping between the GPS data (Couture, paragraph [0221], correlating) and each of the plurality of rows (Couture, paragraph [0221], rows of plants) based on the driving data (Couture, paragraph [0222], drive directions).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including validating the local mapping between the GPS data and each of the plurality of rows based on the driving data as taught by Couture.
One would be motivated to modify Hearst in view of Couture for the reasons stated in Couture paragraph [0005], to make farm management decisions that can maximize overall returns.  Furthermore, the additional driving data provides specific and accurate data for a number of the key areas of environment, soil, plants or the final crops, across a wide variety of different crops.
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigation and imaging algorithms, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Anderson teaches a method comprising obtaining additional GPS data generated by one or more additional GPS sensors (paragraph, [0020], base station 112) determining, based on the comparing whether a difference between the GPS data and the corresponding portion of the additional GPS data satisfies a threshold (paragraph [0020] wherein real-time kinetic (RTK) positioning is known in the art to use a temporarily fixed base receiver in the field as well as a relatively nearby mobile receiver (i.e. one or more additional GPS sensors)); determining the difference fails to satisfy the threshold (paragraph [0015]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including obtaining additional GPS data generated, by one or more additional GPS sensors associated with the vehicle during the episode of locomotion, the additional GPS data capturing additional GPS coordinates and determining, based on the comparing, whether a difference between the GPS data and the corresponding portion of the additional GPS data satisfies a threshold; and in response to determining the difference fails to satisfy the threshold as taught by Anderson.
One would be motivated to modify Hearst in view of Anderson for the reasons stated in Anderson paragraph [0005], in order to determine if the coordinate data is compatible with a positioning system of the vehicle, and authorize operation of the vehicle to traverse the desired path based on the coordinate data.  
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigational error algorithms, Real Time Kinematic (RTK) base station, or a Precise Point Positioning (PPP) base station, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Hearst, Peshlov, Shore, and Couture disclose all elements of claim 5 above.
Hearst discloses a current location (paragraph [0058], confirm the locations) of the vehicle (Hearst, at least paragraph [0030], see also at least FIG. 1) with respect to the local mapping (paragraph [0007], and paragraph [0055]), identifying, the GPS data (paragraph [0043]) and each of the plurality of rows paragraph [0030] and [0087]) for the agricultural plot (paragraph [0036]) generating a request (Hearst, paragraph [0058], user inputs, see also at least FIG. 1)) to verify the current location (Hearst, paragraph [0058], confirm the locations) of the vehicle (Hearst, at least paragraph [0030], see also at least FIG. 1)), with respect to the local mapping (Hearst, at least paragraph [0007], AND paragraph [0055]); causing the request (Hearst, paragraph [0058]) to verify the current location (Hearst, paragraph [0058]) of the vehicle (Hearst, at least paragraph [0030]) with respect to the local mapping (Hearst, at least paragraph [0007], AND paragraph [0055]). updating the local mapping (claims 11-13, 16, and 17,  updating object space center point).
However, Hearst does not explicitly state validating the local mapping between the GPS data and each of the plurality of rows based on the driving data comprises: obtaining additional GPS data generated by one or more additional GPS sensors associated with the vehicle during the episode of locomotion, the additional GPS data capturing additional GPS coordinates corresponding to the agricultural field; rendered at a client device of a user; and in response to receiving user input from the user of the client device, validating the local mapping based on the user input or further user input.
The method of Couture teaches validating the local mapping between the GPS data (paragraph [0221], correlating) and each of the plurality of rows (paragraph [0221], rows of plants) based on the driving data (paragraph [0222], drive directions) identifying, based on the local mapping between the GPS data and each of the plurality of rows for the agricultural plot (paragraph [0221-0222]) and rendered at a client device of a user (paragraph [0196]); and in response to receiving user input from the user of the client device (paragraphs [0147], and [0217]), validating the local mapping (paragraph [0221], correlating) based on the user input or further user input (paragraphs [0147], and [0217]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including validating the local mapping between the GPS data and each of the plurality of rows based on the driving data identifying, based on the local mapping between the GPS data and each of the plurality of rows for the agricultural plot  and rendered at a client device of a user; and in response to receiving user input from the user of the client device, validating the local mapping based on the user input or further user input as taught by Couture.
One would be motivated to modify Hearst in view of Couture for the reasons stated in Couture paragraph [0005], to make farm management decisions that can maximize overall returns.  Furthermore, the additional driving data provides specific and accurate data for a number of the key areas of environment, soil, plants or the final crops, across a wide variety of different crops.
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigation and imaging algorithms, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Anderson teaches a method comprising obtaining additional GPS data generated by one or more additional GPS sensors (paragraph, [0020], base station 112) associated with the vehicle during the episode of locomotion (paragraph, [0022], see also at least FIG. 1), the additional GPS data capturing additional GPS coordinates corresponding to the agricultural field  (paragraph, [0025], see also at least FIG. 1 and FIG. 2).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including obtaining additional GPS data generated by one or more additional GPS sensors associated with the vehicle during the episode of locomotion, the additional GPS data capturing additional GPS coordinates corresponding to the agricultural field as taught by Anderson.
One would be motivated to modify Hearst in view of Anderson for the reasons stated in Anderson paragraph [0005], in order to determine if the coordinate data is compatible with a positioning system of the vehicle, and authorize operation of the vehicle to traverse the desired path based on the coordinate data.  
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigational error algorithms, Real Time Kinematic (RTK) base station, or a Precise Point Positioning (PPP) base station, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hearst, Peshlov, and Shore, in view of ANDERSON, US 20190204095, herein further known as Anderson.
Regarding claim 8, the combination of Hearst, Peshlov, and Shore, disclose all elements of claim 1 above. 
The method of Hearst further discloses one or more vision components are associated with a drone, and wherein the vision data generated by the one or more vision components comprises drone vision data (paragraph [0029]).
However, the method of Hearst does not explicitly state one or more vision components are associated with a satellite, and wherein the vision data generated by the one or more vision components comprises satellite vision data.
Anderson teaches a method of one or more vision components are associated with a satellite, and wherein the vision data generated by the one or more vision components comprises satellite vision data (paragraph [0012]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including one or more vision components are associated with a satellite, and wherein the vision data generated by the one or more vision components comprises satellite vision data as taught by Anderson.
One would be motivated to modify Hearst in view of Anderson for the reasons stated in Anderson paragraph [0005], in order to determine if the coordinate data is compatible with a positioning system of the vehicle, and authorize operation of the vehicle to traverse the desired path based on the coordinate data.  
Additionally, the claimed invention is merely a combination well known elements of vehicle control, satellite navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 9-15, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hearst, Peshlov, and Shore, in view of SIBLEY et al., US 20190204095, herein further known as Sibley.
Regarding claim 9, Hearst discloses a method implemented by one or more processors (paragraph [0034]), the method comprising: obtaining data of a vehicle through an agricultural field (paragraph [0056]), the agricultural field including a plurality rows  (paragraph [0030]); and (paragraph [0038], [0043], [0051], raw input image and image initial values) to generating a local mapping of the agricultural field (paragraphs [0036], [0064], [0067-0068], [0072-0073], wherein processing and output images of individual research plots which are accurately cropped, centered, and orthorectified, minimizing geometric and radiometric distortion or row-offset errors are interpreted as the local mapping of the agricultural field), assigning a corresponding semantic identifier to the given row (paragraph [0056]); generating the local mapping (at least paragraph [0007], and paragraph [0055]) the GPS data (paragraph 43) and each of the plurality of rows (paragraph [0030] and [0087])  in the agricultural field (paragraph [0056]), the local mapping including the corresponding semantic identifier (paragraph [0056]) assigned to each of the plurality of rows (paragraph [0030] and [0087]); and subsequent to generating the local mapping (paragraphs [0036], [0064], [0067-0068], [0072-0073]): utilizing the local mapping (at least paragraph [0007], AND paragraph [0055]) in performance of one or more agricultural operations (paragraph [0036] , and paragraphs [0073-0074]).
However, Hearst does not explicitly state obtaining driving data generated during an episode of locomotion, and during the episode of locomotion of the vehicle, for each of the plurality of rows: identifying, based on the driving data, a trajectory of the vehicle during the episode of locomotion of the vehicle; obtaining GPS data generated by one or more GPS sensors, the GPS data capturing GPS coordinates corresponding to the agricultural field and along the identified trajectory and associating the GPS data along the identified trajectory with a given row of the plurality of rows during the episode of locomotion.
Couture teaches a method comprising: validating (paragraph [0221], correlating) the local mapping (paragraph [0221], GPS coordinate of a point on the schematic map) between the GPS data (paragraph [0221], one or more GPS coordinates).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including validating the local mapping between the GPS data as taught by Couture.
One would be motivated to modify Hearst in view of Couture for the reasons stated in Couture paragraph [0005], to make farm management decisions that can maximize overall returns.  Furthermore, the additional driving data provides specific and accurate data for a number of the key areas of environment, soil, plants or the final crops, across a wide variety of different crops.
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigation and imaging algorithms, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
.Furthermore, the method of Sibley teaches obtaining driving data generated during an episode of locomotion (paragraph [0069]), and during the episode of locomotion of the vehicle, and for each of the plurality of rows (paragraph [0005]): identifying, based on the driving data (paragraph [0069]), a trajectory of the vehicle during the episode of locomotion of the vehicle (paragraphs [0096-0098], and [0122]); obtaining GPS data generated by one or more GPS sensors (paragraph [0069]), the GPS data capturing GPS coordinates (paragraph [0051]) corresponding to the agricultural field (paragraph [0076]) and along the identified trajectory (paragraph [0047]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including obtaining driving data generated during an episode of locomotion, and during the episode of locomotion of the vehicle, for each of the plurality of rows: identifying, based on the driving data, a trajectory of the vehicle during the episode of locomotion of the vehicle; obtaining GPS data generated by one or more GPS sensors, the GPS data capturing GPS coordinates corresponding to the agricultural field and along the identified trajectory as taught by Sibley.
One would be motivated to modify Hearst in view of  Sibley for the reasons stated in Sibley paragraph [0005], a more robust method to reduce costs which likely contribute to
increases in food prices and farm closures.  Furthermore, the more robust method can reduce costs which may further hinder advances to improve crop yields to meet sufficiently the projected increases in human population.
Additionally, the claimed invention is merely a combination of known elements in paragraph [0001] automation to autonomously identify and deliver for application a specific treatment to an  object among other objects, data science and data analysis, including machine learning, deep learning, and other disciplines of computer-based artificial intelligence to facilitate identification and treatment of objects, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Couture teaches associating the GPS data along the identified trajectory with a given row of the plurality of rows (at least claim 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including associating the GPS data along the identified trajectory with a given row of the plurality of rows as taught by Couture.
One would be motivated to modify Hearst in view of Couture for the reasons stated in Couture paragraph [0005], to make farm management decisions that can maximize overall returns.  Furthermore, the GPS data provides specific and accurate data for a number of the key areas of environment, soil, plants or the final crops, across a wide variety of different crops.
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigation and imaging algorithms, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, the combination of Hearst, Peshlov, Shore, and Sibley, disclose all elements of claim 9 above.
The method of Hearst discloses further vehicle is operated by a user (paragraph [0029], drone operated by a researcher (i.e. user)), and wherein the vehicle includes one or more of the GPS sensors (paragraph [0039]).
Regarding claim 11, the combination of Hearst, Peshlov, Shore, and Sibley, disclose all elements of claim 10.
Hearst discloses further via a client device of a user, and user input (paragraph [0058]).
However, Hearst does not explicitly state associating the GPS data along the identified trajectory with the given row comprises: receiving, GPS data along the identified trajectory with the given row.
The method of Couture teaches associating the GPS data along the identified trajectory with a given row (at least claim 6) comprises: receiving, via a client device of a user (paragraph [0196], GPS data along the identified trajectory with the given row (at least claim 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including associating the GPS data along the identified trajectory with a given row  as taught by Couture.
One would be motivated to modify Hearst in view of Couture for the reasons stated in Couture paragraph [0005], to make farm management decisions that can maximize overall returns.  Furthermore, the GPS data provides specific and accurate data for a number of the key areas of environment, soil, plants or the final crops, across a wide variety of different crops.
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigation and imaging algorithms, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, the combination of Hearst, Peshlov, Shore, and Sibley, disclose all elements of claim 11 above.
The method of Hearst discloses further receiving, via the client device of the user, further user input (paragraph [0058], user inputs) that assigns the corresponding semantic identifier to the given row (paragraph [0056]).
Regarding claim 13, the combination of Hearst, Peshlov, Shore, and Sibley, disclose all elements of claim 12 above.
The method of Hearst discloses further each of the plurality of agricultural plots includes a different crop (paragraph [0030], each research plot 12 may comprise a different variety of crop).
Regarding claim 14, the combination of Hearst, Peshlov, Shore, and Sibley, disclose all elements of claim 9 above.
The method of Hearst discloses further the vehicle is operated according to a robotic control policy (at least paragraph, [0029], see also at least FIG. 1), and wherein the vehicle includes one or more of the GPS sensors (paragraph [0039]).
Regarding claim 15, the combination of Hearst, Peshlov, Shore, and Sibley, disclose all elements of claim 14 above.
However, Hearst does not explicitly state determining, based on the driving data, that the vehicle has transitioned from the trajectory to an additional trajectory during the episode of locomotion of the vehicle; and wherein associating the GPS data along the identified trajectory with the given row is based on the vehicle transitioning from the trajectory to the additional trajectory.
The method of Sibley teaches determining, based on the driving data (paragraph [0069]), that the vehicle has transitioned from the trajectory to an additional trajectory (paragraph [0122] trajectory recomputed, paragraph [0165]) during the episode of locomotion of the vehicle (paragraph [0102]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including determining, based on the driving data, that the vehicle has transitioned from the trajectory to an additional trajectory during the episode of locomotion of the vehicle as taught by Sibley.
One would be motivated to modify Hearst in view of  Sibley for the reasons stated in Sibley paragraph [0005], a more robust method to reduce costs which likely contribute to
increases in food prices and farm closures.  Furthermore, the more robust method can reduce costs which may further hinder advances to improve crop yields to meet sufficiently the projected increases in human population.
Additionally, the claimed invention is merely a combination of known elements in paragraph [0001] automation to autonomously identify and deliver for application a specific treatment to an  object among other objects, data science and data analysis, including machine learning, deep learning, and other disciplines of computer-based artificial intelligence to facilitate identification and treatment of objects, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Couture teaches associating the GPS data along the identified trajectory with a given row of the plurality of rows (at least claim 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including associating the GPS data along the identified trajectory with a given row of the plurality of rows as taught by Couture.
One would be motivated to modify Hearst in view of Couture for the reasons stated in Couture paragraph [0005], to make farm management decisions that can maximize overall returns.  Furthermore, the GPS data provides specific and accurate data for a number of the key areas of environment, soil, plants or the final crops, across a wide variety of different crops.
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigation and imaging algorithms, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hearst, Peshlov, Shore, and Couture, in view of HONG et al., US 20140032346, herein further known as Hong.
Regarding claim 20, Hearst discloses a method implemented by one or more processors (paragraph [0034]), the method comprising: obtaining GPS data generated by one or more GPS sensors of a vehicle (paragraph [0039]), the GPS data capturing GPS coordinates (paragraph [0039], GPS coordinates) corresponding to the agricultural field (paragraph [0056]); subsequent to generating a previously generated local mapping of the agricultural field (paragraphs [0036], [0064], [0067-0068], [0072-0073]): identifying, based on a previously generated local mapping of the agricultural field (paragraph [0055], plot layout configuration file) and the GPS data (paragraph [0039]), a current location of the vehicle (paragraph [0030], see also at least FIG. 1) with respect to the previously generated local mapping (paragraph [0055]); generating a request (paragraph [0058], user inputs, see also at least FIG. 1) to validate the current location (paragraph [0058], confirm the locations) of the vehicle (paragraph [0030], see also at least FIG. 1) with respect to the previously generated local mapping (paragraph [0055]); causing the request to validate the current location of the vehicle  (paragraph [0058]) with respect to the previously generated local mapping (paragraph [0055]); in response to receiving user input from the user of the client device (paragraph [0032]) that is responsive to the request (paragraph [0058])  for a given row of the agricultural field (paragraph [0030] and [0087]); and in response to receiving user input from the user of the client device  (paragraph [0032]) that is responsive to the request (paragraph [0058]) generating an additional request (paragraph [0058]) to update the previously generated local mapping (paragraph [0007], and paragraph [0055]) based on the current location (paragraph [0058], confirm the locations) of the vehicle (Hearst, at least paragraph [0030], see also at least FIG. 1), causing the additional request to update the previously generated local mapping (paragraph [0007], and paragraph [0055]) of the agricultural field (paragraph [0056]) and causing the previously generated local mapping to be updated (paragraph [0007], and paragraph [0055]) for the given row (paragraph [0030] and [0087]) based on further user input from the user of the client device received responsive to the additional request (paragraph [0032]).
However, Hearst does not explicitly state during the episode of locomotion of the vehicle and an episode of locomotion of the vehicle through an agricultural field and rendered at a client device of a user and validates the previously generated local mapping responsive to the request, storing an indication that validates the previously generated local mapping and invalidates the previously generated local mapping responsive to the request
The method of Couture teaches during the episode of locomotion of the vehicle and an episode of locomotion of the vehicle through an agricultural field (paragraph [0221]) and rendered at a client device of a user (paragraph [0196]) and validates the previously generated local mapping (paragraph [0221], correlating).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including during the episode of locomotion of the vehicle and associating the GPS data along the identified trajectory with a given row of the plurality of rows as taught by Couture.
One would be motivated to modify Hearst in view of Couture for the reasons stated in Couture paragraph [0005], to make farm management decisions that can maximize overall returns.  Furthermore, the GPS data provides specific and accurate data for a number of the key areas of environment, soil, plants or the final crops, across a wide variety of different crops.
Additionally, the claimed invention is merely a combination well known elements of vehicle control, navigation and imaging algorithms, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Anderson teaches storing an indication that validates the previously generated local mapping (at least paragraph [0024], coordinate datum validator, and map layer store).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including storing an indication that validates the previously generated local mapping as taught by Anderson.
One would be motivated to modify Hearst in view of Anderson for the reasons stated in Anderson paragraph [0005], in order to determine if the coordinate data is compatible with a positioning system of the vehicle, and authorize operation of the vehicle to traverse the desired path based on the coordinate data.  
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, satellite navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Moreover, Hong teaches a method that invalidates the previously generated local mapping responsive to the request (paragraph [0086], location information invalidated).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hearst by including client device that invalidates the previously generated local mapping responsive to the request: generating an additional request to update as taught by Hong.
One would be motivated to modify Hearst in view of Hong for the reasons stated in Hong paragraph [0007], determining whether the mobile data terminal is located in a pre-determined region according to the location.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, satellite navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./            Examiner, Art Unit 3669     

/JESS WHITTINGTON/            Examiner, Art Unit 3669